 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDWasserman left the meeting exclaiming that "he wasn't trying toshove it down us," and that "it was O. K. with him."The Board has held that a party or parties claiming a contract as abar must sustain by a preponderance of the evidence the burden ofproof that the contract was fully executed at the time alleged, andbefore demand for recognition was made by the petitioner.5A con-tract duly executed, signed and dated received in evidence would, ifunchallenged, makea prima faciecase as to the date of its executionand signing.However, if evidence of sufficient probity and weight isintroduced overcoming theprima faciecase established by the contractitself, then the party or parties, claiming the contract is a bar, mustmeet and overcome such evidence. In view of the character of the evi-dence in the record on the issue of the contract's execution date, weconclude on the basis of the entire record that the Intervenor has notsustained the burden of proof on this issue and has failed to establishthat the contract in question was, in fact, signed before the filing ofthe petition herein on August 6 and before the receipt by the Employerof the Petitioner's claim to recognition as the employees' bargainingrepresentative.We find, therefore, that the contract in question isnot a bar to this proceeding.Accordingly, we find that a questionaffecting commerce exists concerning the representation of employeesof the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.We find in accord with the agreement of the parties that the fol-lowing employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's Brook-lyn, New York, children's novelties manufacturing plant, includingshipping employees, but excluding office clerical employees, watch-men, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.5 Dennis-MitchellIndustries,101 NLRB 846.SAM'L BINGHAM'S SON MFG. COMPANYandLOCAL388OF THE INTERNA-TIONAL MOLDERS ANDFOUNDRY WORKERSUNION,AFL.Case No.7-CA-956.February 7,1955Decision and OrderOn March 23, 1954, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-111 NLRB No. 82. SAM'L BINGHAM'S SON MFG. COMPANY509spondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (5) and (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in a copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report.The Respondent alsofiled a supporting brief.The Respondent's request for oral argumentis hereby denied because the record and the exceptions and brief, inour opinion, adequately present the issues and positions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the caseand hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications : 1We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) and (1) of the Act by refusing to bargain collectivelywith the Union which was certified by the Board on May 7, 1953, asthe bargaining representative of the employees in the appropriateunit.However, we find it unnecessary to adopt his finding, which isbased on the totality of the Respondent's conduct, that the refusal tobargain commenced on or about June 10, 1953.2We find that theRespondent's refusal to bargain occurred at least on or about August 3,1953, when the Respondent broke off negotiations with the Union be-cause "the extreme turn-over of personnel constitutes such an unusualcircumstance as to seriously affect the status of the Union's certifica-tion."It is a well-established Board rule that, in the absence of unus-ual or special circumstances, a Board certification of a bargaining rep-resentative must be honored for a reasonable period, usually at least ayear following the certification, despite evidence of repudiation or lossI Subsequent to the hearing,the parties stipulated that the Respondent,a multistateenterprise,annually ships directly from its various plants and branches to points outsidethe State in which such plant or branch is located,goods and products valued in excessof $250,000.Accordingly,we find that the Respondent is engaged In commerce within themeaning of the Act and that it will effectuate the purposes of the Act to assert jurisdic-tion over the plant involved herein. JonesboroGrain Drying Cooperative,110 NLRB 481.The Trial Examiner at some points in the Intermediate Report incorrectly describes theunit as including professional employees,plant guards, and supervisors as defined In theAct.The correct description,which is given in the Trial Examiner's conclusions of law,is :All production and maintenance employees at the Employer'sKalamazoo,Michigan,plant, including plant clerical employees,but excluding office clerical employees,profes-sional employees,plant guards,and supervisors as defined in the Act.The Trial Ex-aminer's inadvertence does not affect his ultimate findings or our concurrence therein.2Member Rodgers agrees that a refusal to bargain,In violation of Section 8 (a) (5) ofthe Act, is shown by : (1) The Respondent's action on or about August 3, 1953, when itbroke off negotiations with the Union because of the alleged"extreme turn-over of per-sonnel"; and (2) the Respondent's action in refusing to continue to negotiate because theUnion had filed 8(a) (5) charges.He would also find that none of the Respondent'sother acts recounted in the Intermediate Report, whether considered individually or asa "totality,"supports the conclusion that the Respondent refused to bargain with theUnion.Accordingly,he would dismiss the complaint in this respect. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDof majority by such bargaining representative.'Contrary to the Re-spondent's contention, the employee turnover during the 3-monthperiod following certification does not constitute such an "unusualcircumstance" that would relieve the Respondent from its obligationto bargainwith the certified agent within the certification year.Nor,as the Trial Examiner found, does the fact that the Union had filedunfair labor practice charges against the Respondent alleging an un-lawful refusal to bargain warrant a continued refusal to bargain onthe ground that the matter would be litigated in the Board proceed-ing.4Accordingly, we find that the Respondent, by refusing on orabout August 3, 1953, and thereafter to bargain with the Unionviolated Section 8 (a) (5) and (1) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Sam'l Bingham's Son Mfg.Company, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local 388 of the Inter-national Molders and Foundry Workers Union, AFL, as the certifiedexclusive representative of its employees in the following unit :All production and maintenance employees at the Employer's Kala-mazoo, Michigan, plant, including plant clerical employees, but ex-cluding office clerical employees, professional employees, plant guards,and supervisors as defined in the Act.(b)Engaging in any like or related acts or conduct interfering withefforts of Local 388 of the International Molders and Foundry WorkersUnion, AFL, to negotiate for or represent the employees in the afore-saidUnion as the certified exclusive bargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local 388 of the Inter-national Molders and Foundry Workers Union, AFL, as the certifiedexclusive bargaining agent of all employees in the bargaining unitdescribed above in paragraph 1 (a) herein, with respect to wages,rates of pay, hours of employment, and other conditions of employ-ment, and if an understanding is reached, embody such understandingin a signed agreement.(b)Post at its plant at Kalamazoo, Michigan, copies of the notice,attached hereto, marked "Appendix." ICopies of said notice, to be3The Baker and TaylorCo , 109 NLRB245;Henry Heide, Inc.,107 NLRB 1160;S.H.Kress &Company,88 NLRB 293 at 299.4N L. R. B v. Taormina Company,207 F 2d 251(C. A. 5).In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SAM'L BINGHAM'S SON MFG. COMPANY511furnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent, be posted by the Re-spondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :WE WILL NOT engage in any acts in any manner interfering withthe efforts of Local 388 of the International Molders and FoundryWorkersUnion, AFL, to negotiatefor or represent the employeesin the bargaining unit described below.WE WILL bargain collectively upon request with the above-named Union as the exclusive representative of all employeesin the bargaining unit described below with respectto wages,rates of pay,hours of employment,and other conditions ofemployment,and if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees at the Employer'sKalamazoo,Michigan,plant,including plant clerical em-ployees,but excluding office clerical employees,professionalemployees,plant guards,and supervisors as defined in theAct.SAM'L BINGIJAM'S SON MFG. COMPANY,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEOn September 30, 1953, upon charges filed by Local 388 of the InternationalMolders and Foundry Workers Union; AFL, herein called the Union, the GeneralCounsel of the National Labor Relations Board by the Regional Director for theSeventh Region (Detroit,Michigan), herein referred to as the General Counsel .512DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Board, respectively, issued a notice of hearing and a complaint againstSam'l Bingham's Son Mfg. Company, Kalamazoo, Michigan, herein called theRespondent, alleging that it had engaged in and was engaging in certain unfair laborpractices affecting commerce within the meaning of Section 8 (a) (5) and (1) andSection 2 (6) and (7) of the National Labor Relations Act, as amended. 61 Stat.136, herein referred to as the Act.With respect to the unfair labor practices the complaint alleges in substance thatsince on or about May 15, 1953, Respondent refused and at all times since, continu-ing to date, has refused and is now refusing to bargain in good faith with the Unionas the representative of the employees in the bargaining unit.'Particular acts byRespondent constituting such a refusal to bargain in good faith include, but are notlimited to the following: (a) Delaying and postponing (1) collective-bargainingsessions, (2) its response to Union's requests and demands, and (3) the submissionof proposals and counterproposals requested by the Union for the purpose of pre-venting agreement and undermining the Union; (b) unreasonably limiting the du-ration of collective-bargaining meetings; (c) failing and refusing to respond to unionrequests and demands for replies to union proposals and demands; (d) failing andrefusing to submit proposals and counterproposals requested by the Union; (e)meeting and purporting to bargain with the Union with a closed mind and fixedintention not to reach an agreement with it; (f) failing and refusing to incorporatein a collective-bargaining agreement terms and conditions of employment than pres-ently in existence in its plant; (g) refusing to meet and/or bargain with the Unionbecause the Union had filed charges with the Board and conditioning the perform-ance of its obligations to bargain with the Union on the withdrawal or other dis-position of such charges; (h) questioning and denying Union's status as the labororganization duly designated by a majority of its employees in the appropriate bar-gaining unit, although the Union had been certified as such, by the Board; and (i)failing and refusing to meet and/or bargain with the Union as exclusive represent-ative of its employees in the appropriate unit, or in any other capacity.That by the conduct described above the Respondent violated Section 8 (a) (5)and (1) of the Act.On October 6, 1953, the Respondent filed its answer in which it admitted certainjurisdictional facts, and denied the commission of any of the alleged unfair laborpractices.Affirmatively, it alleged therein that it did recognize, meet with, andbargain collectively and in good faith in every particular with the Union until suchtime as the Union ceased to represent a majority of the employees in the appropriateunit, at which time it was under no obligation to continue to bargain with the Union.Pursuant to notice a hearing was held in Kalamazoo, Michigan, on November 12and 13, 1953, before the duly designated Trial Examiner.The General Counsel andthe Respondent were represented by counsel at the hearing, and all parties were af-forded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.At the close of the hearing the Gen-eral Counsel moved that the complaint be amended to conform to the proof as re-gards minor matters, such as names, dates, and the like. The motion was granted bythe Trial Examiner.Counsel for the Respondent then moved that the complaintbe dismissed in its entirety.Ruling on the motion was reserved by the Trial Exam-iner.It is hereby denied for reasons which will be apparent hereinafter.Thoughgiven an opportunity to do so all parties waived oral argument. The parties were ad-vised by the Trial Examiner of their right to file proposed findings of fact and con-clusions of law, with briefs in support thereof.Only counsel for the Respondentavailed himself of this opportunity and a brief was filed by him with the Trial Ex-aminer on or about December 23, 1953. It has been given due consideration.Upon the entire record of the case, and from the Trial Examiner's observationof the witnesses, he makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe complaint alleges and the answer admits that Sam'l Bingham's Son Mfg.Company, the Respondent herein, is an Illinois corporation with its principal officeand place of business in Chicago, Illinois. In addition it operates 15 branch plantsand/or service establishments, herein called branches, in 14 States of the UnitedStates, including a branch at Kalamazoo, Michigan, herein called the Kalamazoobranch, at which plants and branches it is engaged in the manufacture, distribution,sale, and servicing of printers' rollers and related products.At all times material1 Seeinfra. SAM'L BINGHAM'S SON MFG.COMPANY513herein the Respondent has purchased, and caused to be delivered in interstate andforeign commerce to its various plants and branches directly from foreign countriesand States of the United States other than the State in which such plant or branchis located, materials and supplies valued in excess of $500,000 annually.The Re-spondent at all times material herein through its various branches and plants soldmaterials and performed services in interstate a_d foreign commerce in the valueof more than $200,000 annually.During the same period the Respondent's variousbranches and plants sold products and performed services in the value of morethan $50,000 annually for customers, each of whom ships products valued in excessof $25,000 annually outside the State in which such customer is located. Insofaras the Kalamazoo, Michigan, plant is concerned (the subject of the instant proceed-ings) it received material valued at excess of $100,000 per annum from points out-side the State of Michigan and during the same period of time shipped products andrendered services in the value of more than $5,000.Upon the foregoing and the further fact that the Board asserted jurisdiction overthe Respondent's business in Case No. 7-RC-2100, the Trial Examiner finds thatthe Respondent herein is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 388 of the International Molders and Foundry Workers Union, AFL, is alabor organization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESAs indicated above we are concerned herein with the allegation that the Respond-ent has refused to bargain collectively with the Union in violation of Section 8 (a)(5) and (1) of the Act. No proper understanding of the issues could be had with-out a chronological resume of the events that led up to the filing of the Union'soriginal charge on August 10, 1953.The record herein shows that pursuant to a petition for certification of representa-tives filed by the Union, the Board conducted a "Representation" hearing thereonat Battle Creek, Michigan, in March 1953.2 Thereafter on April 8, 1953, the Boardissued its Decision and Direction of Election in which it foundinteralra that thefollowing employees of the Respondent constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.All production and maintenance employees at the Employer's Kalamazoo,Michigan, plant, including plant guards and supervisors as defined in the Act.In addition the Board directed that an election be conducted as early as possible,under the supervision of the Regional Director of the Seventh Region (Detroit,Michigan), to determine whether or not the employees of the Respondent in theabove-described unit desired the Union herein to represent them as their collective-bargaining representative.Pursuant to the Board's directive the Regional Directorconducted an election among the Respondent's employees in the above-found ap-propriate unit on April 29, 1953.An examination of the tally of ballots shows thatat the time of the election there were four employees in the unit.The election re-sultwas as follows: 3 for the Union and 1 against it.An examination of the"Certification on Conduct of Election" shows that James Crocker and Mark Stevens,employees of the Respondent, and of whom more anon, signed it for the Union.Consequently, since there were only four employees in the unit, 50 percent thereofactively participated in the election process, and certified that it was conducted in afair and impartial manner.On May 7, 1953, the Board certified the Union as theexclusive representative of the Respondent's employees in the above-described ap-propriate unit.While we are at it, and without more ado, the Trial Examiner finds that the unitfound by the Board in Case No. 7-RC-2100 (described above), is the appropriateunit for the purposes of collective bargaining.Shortly after the ballots were counted and it had been determined that the Unionhad been selected as the exclusive bargaining representative of the employees, W. D.Roberts and Clarence Rutledge, representatives of the Union, informed the Respond-ent's attorney, Albert A. Epstein and Frank Marrone, its plant manager, that theywould draft a proposed contract and send it to the Respondent for consideration atan early date.On May 14, 1953, Rutledge, business agent of Local No. 388, sent3 CaseNo. 7-RC-2100. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDa letter to Marrone in which he requested an early meeting with representatives ofthe Respondent to discuss contractual relations, and attached thereto a copy of aproposed agreement.On May 21, 1953, Epstein on behalf of the Respondentacknowledged receipt of the proposed agreement in a letter to Rutledge.On orabout May 28, 1953, Rutledge called Epstein and requested a date for a conferencewith the Respondent's representatives for the purpose of negotiating a contract.Theupshot of their conversation was that a meeting between the parties was arrangedfor June 10, 1953, to be held at the Respondent's offices in Kalamazoo.At this time the Trial Examiner is convinced that in order to have a proper under-standing of his ultimate disposition of the issues involved herein that mention shouldnow be made of a stipulation that was entered into by the parties at the hearingherein as regards the number of employees of the Respondent in the appropriatebargaining unit from or about April 29, 1953, to August 10, 1953, the date the Unionfiled its original charge against the Respondent.As indicated above the importanceof this stipulation will be apparent hereinafter.For this reason the Trial Examineris also convinced that it should be set forth herein as it was stated to the record bycounsel for the Respondent at the hearing. It follows below:Mr. EDES: Mr. Examiner, it is stipulated by and between counsel for the re-spective parties, as follows: That as of the date of the election, there was inthe employ of the company in the unit found to be appropriate for collectivebargaining purposes,the following employees:Mr. Schaffer,Mr. Long, Mr.Stevens, and Mr. Crocker.It is further stipulated that as of June 22nd, 1953, Mr. Long quit the employof the company; that as of July 14th, 1953, the employees in the bargainingunit were Mr. Schaffer, Crocker, Stevens and a Mr. Dooley who was hired onApril 25, 1953, and a Mr. Grimm who was hired on June 6, 1953. It is furtherstipulated between the parties that on July 18, 1953, Mr. Grimm quit, andthat on July 24th Mr. Schaffer and Dooley quit.It is further stipulated that as of July 25, 1953, therefore, there was left in theemploy of the company in the appropriate unit, only Messrs. Crocker andStevens.It is further stipulated that on August 11, 1953, the company hired Mr. GeorgeNestle,Mr. Morton Dinock, Mr. Richard Peterson and Mr. Max Argo.Trial Examiner SHAW: Now before I approve the stipulation, did I under-stand you to say that Crocker had quit?Mr. EDES: No, sir.Mr. FARKAS: No, sir.Mr. EDES: I said as of July 25, 1953, the only employees in the employ ofthe company as of that date was Messrs. Stevens and Crocker.Mr. Stevensand Mr. Crocker are still employed and were employed throughout this entireperiod.Trial Examiner SHAW: Very well.You join in the stipulation as stated in therecord, Mr. Farkas?Mr. FARKAS: Yes.As indicated above the first meeting between the parties was held on June 10,1953.Thereafter they met on June 30, July 14, and August 19, 1953.All of themeetings were held at the Respondent's offices in Kalamazoo, Michigan. The fourthand final meeting was on August 19, 1953, at which time the representatives of theparties met with a Dr. Cranston, a member of the Michigan Mediation Board, whoseservices had been requested by the Union in its effort to resolve the difficulties thathad arisen between the parties.Each meeting will be discussed in detail hereinafter.As indicated above the first meeting between the parties was held on June 10,1953, at the Respondent's offices in Kalamazoo.The Respondent was representedby its counsel, Albert A. Epstein, Esq., of Chicago, Illinois, and Frank Marrone, itsplant superintendent.The Union was represented by W. D. Roberts and ClarenceRutledge, officers of the Union, and the plant committee consisting of employees,James T. Crocker, Mark Stevens, and Julius Schaffer.At this time the Trial Exam-iner desires to point out, for reasons which will be apparent hereinafter, that at theJune 10, 1953, meeting, 3 of the 4 employees or 75 percent thereof in the unit werepresent and witnesses to all that occurred during the discussions between Epstein andthe officers of the Union.Epstein arrived by train from Chicago at about 1 p. in.At the onset of the meet-ing he informed those present that he expected to return to Chicago, at 2:55 p. in.,and that the meeting would be limited to that extent.He then took off his wrist SAM'L BINGHAM'S SON MFG. COMPANY515watch and placed it on the table for all to see.3He then proceeded to tell the unionrepresentatives and the employees present in substance that he as well as the officialsof the Company were of the opinion that the Union did not represent a majorityof the employees in the unit and that for this reason the Respondent intended to filea petitionwith theBoard for a new election.He also told those present that theRespondent was in no position to grant a wage increase,and that they definitelywould not enter into any contract with the Union that containedany type ofa union-security clause.Fromwhat the TrialExaminer gleansfrom the recordlittle or noprogress was made at this meeting,primarily because of Epstein's insistence upondiscussing the "questionable"status of the Union and the determination of theRespondent to file a petitionwiththe Board for a new election among the employees.Epstein appeared at the hearing herein not as participating counsel,but as the Re-spondent's principal and only witness.In his testimony he offered the followingexplanation of his conduct at the meeting on June 10, particularly as regards the ques-tion he raised concerning the Union's certification.Shortly afterhe received Rut-ledge's letter of May 14, 1953, and the Union's proposed contract,he met with theofficials of the Respondent in Chicago.During the course of their discussion thequestion arose concerning the Respondent's position as regards the Board's certifica-tion of the Union as the sole collective-bargaining representative of its employees.The officials of the Companywere concerned because one of the employees whohad voted in the election,Mark Stevens,had informed the Respondent sometimeinDecember1952,that he intended to leave its service sometime in late 1953.Hence if and when he left, there would only be 2 employees at the most who hadvoted for the Union,since the vote was 3 to 1 and it was assumed that Stevens wasa union adherent, since his activities on its behalf were known to the Respondent,for example he had been an observer for the Union at the election, which of coursewas a matter of common knowledge.This being so, when Stevens left and a newman took his place, the Union,at the most,would represent only 50 percent of theemployees.Epstein's testimony in this regard is most interesting.It follows below:Q. (By Mr. Edes.)Will you continue?A. This individualwas Mark Stevens who had indicated to the Company inDecemberof 1952 andI believe also in January or the early part of1953 thathe intended to leave the employment of the Company at the end of the calen-dar year 1953.That was definitelyunderstood and arranged and the questionwas raisedby Mr.Bingham, the Presidentof the Company,and Mr. Crews theVice-President about the representation issue where an individual who was in-volved in the unit would not be withthe Companyfor the entire term of aproposed contract.They saidtome and we discussed this question as to whether or not he wasproperly included in the unit to begin with and did this vote resolve in a situ-ation where the Company was dealingwitha Unionwhich wouldrepresent therealmajority of its normal staff throughout the period of the contract.As a matterof fact we had discussed this question before the election andI have personally discussed the matter with officials of the National Labor Re-lations Board in Chicago to determine whether or not we would have a properchallenge after the election itself on that ground.There was some serious ques-tion about that so we did not raise that point at the election, did not challengethe eligibility of the individual but thereafter in the discussion you asked about,that point came up with theCompanyQ. Did you discuss the question with any representatives of the National La-bor Relations Board in Chicago following receipt of the request by the Unionfor collective bargaining conferences?A. Yes, I did.Q. And whatdid you decide to do on behalf of the Company following yourdiscussions with such officials?A. I recommended to the Company after my discussion with the NLRB offi-cials that this point would probably not prevail and that we should recognizethe Union and proceed to discuss terms of the contract.Q.Wasthis decision reached onor beforethe first meeting that was held bythe Union?A. It wasreached after the firstmeeting.3Though Epstein denied that he physically removed his watch and placed it on the table,other witnesses at the hearing insisted that he did.The Trial Examiner has consideredhis denial in the light of the whole record and is convinced and finds that he did, in themode and manner described by the witnesses for the General Counsel.344056-55-vol 11t-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Whenwas thefirst meeting held?A. June 10, 1953. [Emphasis supplied.]Later on in his testimony Epstein in further explanation of his role in advancingand discussing the issue with the employees and union representatives at the firstmeeting on June 10, 1953, admitted that he did not formally present thisissue toany responsible official of the Board at its Chicago office for determination or opin-ion, but that his entire discussion in this regard was unofficial and withan undis-closed attorney friend of his employed in the Chicago offices.At no time did Ep-stein raisethis question with the Detroit offices of the Board, which had completecharge of and jurisdiction over the case.Moreover, this question was neither raisedat the representative hearing, Case No. 7-RC-2100, nor was Stevens' vote challengedwhen he voted in the Board election on April 29, 1953.As the Trial Examinersees itthe principal topic of discussion at the first meetingwas the validity of the Union's certification, and the Respondent's intention to haveit setaside.Another statement of Epstein's at the meeting, that had an effect on thosepresent,was his query to the Union's representatives as to "why they wanted tomonkey around with such a small company anyway."While it may be true that thisremark was made in a jesting or facetious manner, nevertheless it was not so taken bythe employees who were present.As will be shown hereinafter Stevens and Crockerdid not so consider it, and explains their conduct in the early part of August 1953, ofwhich also more anon.Itwas in the light of this atmosphere that the parties met thereafter.The second meeting was held on or about June 30, 1953.At this meeting thefollowing were present as representatives of the Respondent, Epstein and Marrone.The Union was represented by Rutledge, and employees Schaffer, Stevens, andCrocker.Here again as at the first meeting on June 10, 1953, 3 of the 4 employeesin the unit, or 75 percent thereof, were present and participated in the negotiations.Shortly after the meeting got under way Epstein told the union representativesthat he had discussed the question concerning the validity of the Union's certificationwith the Respondent's officials and that they had decided to honor the certification,and that the Respondent would accept the "Recognition" clause in the Union's pro-posed contract.The parties then proceeded to go over the Union's proposals one byone.Some were accepted by the Respondent, some were rejected, and others weretentatively agreed upon, subject to give and take on both sides.Each side set forthitsposition on those clauses that were in disagreement, and the parties would thengo on to the nextclause.No agreement was reached as to wages, the Respondent'sposition being thatan increasewas not warranted at that time.The Respondentagain refused to consider any provision in the contract for union security.Afterthe Union's proposal had been discussed, clause by clause, Epstein agreed to drafta counterproposal embodying therein the Respondent's position on the Union's pro-posals upon which there was disagreement between the parties. It was at this pointthat the meeting broke up and Epstein left to catch the 2:55 p. m. train for Chicago.As the Trial Examiner sees it the second meeting between the parties was con-ducted in a far more pleasant atmosphere than the first, and representatives of theUnion and the employees who were present left the meeting with the impressionthat a counterproposal would be drafted by Epstein and sent to them for their con-sideration.As indicated above there were several matters in the Union's proposalthat were tentatively agreed upon at the meeting, others were rejected by the Re-spondent, and some were accepted in part by it.The primary issues that concernedthe Union were wages, union shop, vacations, and overtime pay.These were thematters that the union representatives and the employees who were present at the ne-gotiations expected the Respondent to consider and to set forthitsposition in itspromised counterproposal.The third meeting of the parties was held on July 14, 1953, at the Respondent'soffices in Kalamazoo.The Union was represented by Elmer Reynolds, repre-sentativeof the International, and Clarence Rutledge, business agent of Local 388,and the employees were represented by, Mark Stevens, James Crocker, and JuliusSchaffer, or 60 percent of those employed in the appropriate unit at the time.TheRespondent was represented by Albert Epstein, Esq., its counsel, and Frank Marrone,its plantsuperintendent.At the onset of the meeting the union representatives askedEpstein for the Respondent's counterproposal, which he promised to prepare andfurnish the Union a copy of at themeeting onJune 30, 1953.Epstein informedthose present that he had not yet prepared it.Reynolds then told him that if sucha proposal was not received by the Union by July 27, 1953, that the Union wouldstrike the plant.Epstein promised the union representatives that they would haveitbefore July 27.The parties then proceeded to go back over the Union's proposalinmuch the same manner as thatfollowed in the previousmeeting onJune 30, 1953. SAM'L BINGHAM'S SON MFG. COMPANY517During the course of the discussions Epstein offered a 5-cent per hour wage increase,which was not acceptable to either the union representatives or the employees whowere present, particularly because the Union had requested a 25-cent per hour in-crease in its original proposal.From what the Trial Examiner gleans from therecord nothing of real importance was accomplished at the meeting except Epstein'soffer of a 5-cent per hour wage increase.As in the first two meetings the partiesstarted their negotiations at 1 p. m. and adjourned around 2:45 p. in., so that Epsteincould catch his train for Chicago.Though the representatives of the Union made noserious objection to the limited time allotted to the meetings by Epstein, nevertheless,this factor was not overlooked by the Respondent's employees, who were in at-tendance at this and the previous meetings, and was a factor in their subsequentconduct in the early part of August 1953, as will be shown hereinafter.Shortly after Epstein returned to Chicago he received a telephone call from oneof the Respondent's top officials, who informed him that Marrone had advised theChicago office that there was a possibility of a strike at the Kalamazoo plant.Theupshot of this incident was that the Respondent authorized Epstein and Marroneto increase its wage offer from 5 cents to 10 cents per hour. Epstein then called theUnion's offices in Kalamazoo and informed Rutledge of the Respondent's offer andin addition assured him that he would draft a counterproposal and forward it to theUnion for its consideration within the next few days.He confirmed his conversationwith Rutledge by letter dated July 21, 1953.The Trial Examiner deems this letterof sufficient importance, in view of his ultimate findings herein, to insert it herein.It follows below:EPSTEIN, EDES & ROSENAttorneys and Counsellors208 South LaSalle StreetAlbert A. EpsteinChicagoSamuel EdesArnold A. RosenTelephone State 2-8277July 21, 1953.Mr. CLARENCE RUTLEDGEInternational Molders and Foundry WorkersUnion, Local 398326N. Rose, Kalamazoo, MichiganDEAR MR. RUTLEDGE: This will confirm our telephone conversation of thisdate in which the undersigned transmitted the proposal for a contract betweenSam'l Bingham's Son Mfg. Co. and the Union, embody items previously agreedupon, the company's proposals in connection with the Union's security clause,overtime vacation and duration of contract, which were made by the companyin response to the Union's proposal, and the proposed wage increase of ten cents(100) per hour.These items will be embodied in a draft of a contract which we are preparingfor Company approval and which will be forwarded to you in the next few days.Very truly yours,EPSTEIN, EDES & ROSEN(Signed)Albert A. Epstein(Typed)ALBERT A. EPSTEIN.According to Epstein he then proceeded to draft a counterproposal, in which he setforth the Respondent's position on the disputed clauses in the Union's proposal, andembodied therein those clauses-upon which the parties had reached agreement atthe meeting on June 30, 1953. This counterproposal however was never submittedto the Union for examination and perusal, and as far as the record herein is con-cerned neither the responsible officials of the Union nor any of the Respondent's em-ployees in the appropriate unit even knew of its existence until it was offered in evi-dence at the hearing herein on November 13, 1953.4* Though the Trial Examiner permitted the purported counterproposal to be admittedin evidence, this is not to say that he considers it of any probative value, as a matter offact he is convinced and finds that It is utterly devoid of such when considered in thelight of the record as a whole, particularly Epstein's own testimony both on direct andcross-examination.Itmust be borne in mind that there is a difference between the ad-missibility of a document in evidence and its probative value.Here the document wasoffered to explain certain conduct of the Respondent's principal negotiator, Epstein, andnot to substantiate the fact that the counterproposal as such had actually been servedupon the Union for its consideration. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDEpstein in his testimony before the Trial Examiner at the hearing herein offeredthe following explanation as to why he did not submit the Respondent's counterpro-posal to the Union for its consideration as he had promised to do on at least threeoccasions.He testified that shortly after he had drafted the counterproposal thathe received a telephone call from a Mr. Crews, the Respondent's vice president, who,informed him that there then existed certain conditions at its Kalamazoo plant whichagain raised the question as to whether or not the Union represented a "real" ma-jority of the employees in the appropriate unit or "as a matter of fact"any of thosethen employed by the Company.After further discussion with the Respondent'sofficials including President Bingham it was decided that in the circumstances the Re-spondent would again challenge the ". . . jurisdiction of the Union and not submitthis proposed contract or any contract,and we discussed the method or mechanicsavailable for taking up the issue on the representation question."The "new andchanged" conditions that Crews had reference to was the fact that".on the 24thof July which had been the payday, or the end of the week, several individuals hadquit the Company's employment,and that...so at the end we were discussing thisproposal there were two individuals left in the employment in the Company,Stevensand Crocker." 5In view of this situation the Respondent with Epstein as their coun-sel and advisor concurring made the following decisions:Trial Examiner SHAW:Go ahead,proceed.The WITNESS:And Crews said to me considering that we normally have fiveor six employees and these would all have to be hired as new people that itseemed foolish to him to offer a contract to a Union which represented clearlya minority of the people in the plant due to this turnover which had occurredsince the election,and he said I can't see my way clear nor could Mr. Binghamas a practical matter they said regardless of what the legal aspects were forwhich they relied upon as for advice on that score,they said here we are dealingwith two men who obviously are a minority of the group which will work underthe terms of this contract.We considered that matter and we decided we should take steps to balancethat situation because it seemed ridiculous.[Emphasis supplied.]Having reached the above decision Epstein sent the Union the following letter onAugust 3, 1953:August 3, 1953.MR. W. D.ROBERTSInternationalMolders and Foundry WorkersUnion, Local 398326 N.Rose,Kalamazoo,MichiganDEAR MR. ROBERTS:Due to the fact that sincethe NLRBelection practi-cally allof the employees in the unitat theKalamazoo plant of Sam'lBingham'sSon Mfg. Co.have resigned, there is a serious question raised regarding thepresentvalidity ofthe certificationby theNationalLaborRelations Board.The extremeturn-over ofpersonnel constitutes such an unusual circumstanceas to seriously affect the status of the Union's certification.The company istherefore studying this situation in order to determinewhatfurther steps to takein its current relationswith the Unionbecause of these developments.Very truly yours,EPSTEIN, EDES & ROSENAAE:htALBERT A. EPSTEIN.Before sending the above letter Epstein called the Union's offices in Kalamazoo,and talked to W. D.Roberts, one of the Union's International representatives, andinformed him in substance of the Respondent's decision to again raise-the questionwith the Board as to whether or not the Union represented a majority of the em-ployees in the appropriate unit.He also accused the Union of being responsible forcertain of its employees leaving the Company's services since the negotiations beganon June 10, 1953. The upshot of the incident was, that the Union after receivingEpstein's letter, and weighing his remarks to Roberts,filed the unfair labor practicecharge upon which this proceeding is predicated on August 10, 1953.The record clearly shows that by the time Epstein got around to reasserting theRespondent's position that as a matter of law it was under no duty to bargain with-theUnion because it did not represent a majority of the employees in the appro-priate unit,and of its intention to petition the Board for a new election due to the"changed conditions"mentioned by Epstein,first at the meeting in June 10 andnext in his conversation with Roberts on or about August 3, 1953, that the employees.5Quoted portions from Epstein's testimony on direct examination. SAM'L BINGHAM'S SON MFG. COMPANY519who were still employed in the unit had reached the point where they had had enough,so to speak, and proceeded to take the question raised by Epstein into their ownhands.With recent events in mind, Stevens and Crocker wrote a letter to the Boardfor the purpose of ascertaining once and for all whether or not the Respondent couldcontinually raise the question of the status of the Union as their chosen and certi-fied bargaining agent. In other words they were disgusted with the way the bar-gaining negotiations had been handled, and were particularly irked by Epstein's con-duct, particularly in limiting the bargaining sessions to 11/2 hours between trains,and as they saw ithis constant bickering over the Union's status as the certifiedbargaining representative.Their attitude as regards the whole situation is in theconsidered opinion of the Trial Examiner best told in Crocker's own words.Ac-cordingly, an excerpt from his testimony in this regard follows below:Q.Who drew up the letter that was sent to the Board?A.Mark Stevens and myself.Q. You both drew it up?A. Yes.Q.Who wrote it out?A. I think I did the spelling and Mark did the writing.Q. Let me see if I can figure that out.A. Sort of a Stevens-Crocker combination, I guess.Q. You remember exactly what was in that letter?A. No, I wouldn't say that I remember just word for word.Q. Tell me what it was as well as you can remember.A.Well, we wrote and asked them about a new election, due to the circum-stances which had arisen in the place, since this union had been there, and wewanted to know if it was possible to get another election, and if so let that letterbe used for such purpose.Q. So that you wanted to know something more than whether it would bepossible to have another election.You wanted in fact to have another election?A.We wanted to know if another election could be had.Q. And you wanted that letter to be used for that purpose?A. If soQ. For the purpose of what?What did you mean exactly? You wanted theBoard to have another election?A.We had heard so much harping about petitioning the Board for anotherelection, and nobody seemed to know anything about it, we wrote in for ourownself to find out if it could be done.Q. And if it could be done-A. As in the case of our ownself we wanted to find out for our own per-sonal mind, opinion.Q. And if it could be done, you wanted another election held, is that right?A. It didn't bother us because there wasn't but two there any way.Both Crocker and Stevens in their testimony insisted that they never at any timeeither resigned from the Union or notified Marrone or any other representative ofmanagement that they had done so. Both admitted on cross-examination that theydid tell Marrone in substance sometime in late July 1953, that they were fed up withthe whole affair,butat the same time they placed the onus on the Respondent and itsrepresentatives.As the Trial Examiner sees it both had reached the point where theyfelt that the Union was "impotent" so to speak, and unable to thwart Epstein's re-peated threats to have it decertified as their bargaining represenative.Since neitherof them had had any experience in such matters their feelings in this regard are un-derstandable particularly since both were witnesses to what had transpired at eachand every bargaining session between the Union and the Respondent.Their testi-mony as regards their attitude towards the Union, and their conversations with Mar-ron stands uncontradicted and undenied in the record.Moreover Marrone waspresent throughout the hearing herein and did not choose to testify. In such cir-cumstances the Trial Examiner credits their testimony in this regard in its entiretyand finds that neither Stevens nor Crocker informed Marrone or any other represent-ative of the Respondent prior to August 3, 1953, that they had repudiated the Unionas their chosen bargaining agent, and that they wrote the Board the letter referredto above solely for the purpose of ascertaining whether or not the Respondent couldhave the election of April 29, 1953, set aside in accordance with the "threats" repeat-edly uttered by Epstein at the bargaining meetings.66 Both Crocker and Stevens in their testimony referred to Epstein's reference to theUnion's status as the bargaining representative as "continual threats" and similarterminology. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile it is true that Epstein did tell the union representatives and the employees'committee at the second meeting on June 30, 1953, that the Respondent would recog-nizethe Union as the sole collective-bargaining agent for its employees in the unit,and that it would accept the "Recognition" clause in the Union's proposed agree-ment, nevertheless the Trial Examiner credits the testimony of Stevens and Crockerthat Epstein did raise the question at each and every bargaining session beweenthe parties, and it is so found.Sometime in the latter part of July or the early part of August 1953, W. D.Roberts, one of the Union's representatives contacted the Michigan State MediationBoard and requested that it furnish a mediator to act as a "go-between" betweenthe Union and the Respondent and assist the parties in resolving their differences.In the interim the Union received Epstein's letter of August 3, 1953, in which heagainquestioned the Union's status as the certified bargaining agent of the employeesin the unit.Shortly thereafter on August 10, 1953, the Union filed the unfair laborpractice charges against the Respondent upon which the complaint herein ispredicated.Shortly after Roberts requested the assistance of the Michigan State MediationBoard, it assigned a Dr. Cranston, one of its mediators, to the case and a meetingbetween the parties was tentatively set for August 13, 1953.Epstein, due to unfore-seen difficulties, was unable to attend the meeting on that date and it was rescheduledfor August 19, 1953, at which time the parties met with Dr. Cranston at the Re-spondent's offices in Kalamazoo.The meeting was held as scheduled on or about August 19, 1953. Present forthe Union were Roberts and Rutledge, for the employees, Stevens and Crocker, andfor the Respondent, Epstein and Marrone.After a careful perusal of the record the Trial Examiner is convinced that anaccount of what transpired at the meeting with the State Mediator, Dr. Cranston,isbest told in Epstein's testimony before the Trial Examiner.Consequently perti-nentexcerpts therefrom follow below:A. The State Mediator indicated that-indicated his authority and positionin the matter and said he would like to get the parties together and then thequestion arose which the Union raised about reference to our refusal to recog-nize the Union. I went into detail then with the Commissioner and broughthim up to date on the Company's position, setting forth the fact that variousemployees had left and also setting forth an item which had come to my atten-tion by virtue of telephone conversations with Mr. Marrone regarding the statusof the two employees in the plant during the early part of August, the only twoemployees.At that time Mr. Marrone had called me some time during-I amnot sure of the exact date. I would say it was between the 5th and 15th ofAugust, in that period.Roughly around the 10th of August and he told me thathe had been requested by the two employees in the plant, Crocker and Stevens,as to the machinery available for filing a Petition with the National Labor Rela-tions Board in order to eliminate the Union as their representative.Mr. FARKAS: I will object to that.Mr. Marrone is in the room and he cantestify to what was discussed. I think it is hearsay.Trial Examiner SHAW: It is not hearsay at all.Mr. FARKAS: Mr. Marrone is here to testify.Trial Examiner SHAW: That is not the test of hearsay. The witness is testi-fying what he told Cranston. It may be hearsay, as to the truth of whetheror not Marrone said that, but it is not hearsay as to what this witness told Crans-ton. It is aconversation had with Cranston, is that right?The WITNESS: Yes.Trial Examiner SHAW: Overruled. That is not hearsay.The WITNESS: I told Doctor Cranston of the fact that not only was there aquestionas towhether the people in the plant, that is whether a majority ofthem because of turnover decide to have the Union, but there was a seriousquestion as to whether the people who were in the plant wanted the Union torepresent them, and I said on that basis the Company was challenging the certi-ficationand I said to him furtherthat inasmuchas the Union had filed chargesagainst theCompanyallegingprimarily refusal tobargainthat thatissue ofour refusal to recognize the certification or to honor it would very well betaken up because that was primarily our defense in thatsituation and that isthe place it should be ironed out and therefore I was in no position to discussterms ofcontractwhich hewas trying to get going,and I respectfullyset forthmy position and indicated that therewas nobasis for discussing terms at thatpoint,that the matter undoubtedly would be settled by the Board in these pro-ceedingswhich the Union hadinitiated.[Emphasis supplied.] SAM'LBINGHAM'S SON MFG. COMPANY521Though Epstein later on in his testimony denied that he stated to those presentat the meeting with Dr. Cranston that the reason for the Respondent's refusal tonegotiate further with the Union was because it had filed unfair labor practice chargeswith the Board, the Trial Examiner does not credit his testimony in this regard andfinds that he did make such a statement during the course of the meeting.TheTrial Examiner not only relies upon the testimony of Roberts, Rutledge, Stevens,and Crocker in reaching this conclusion but upon Epstein's own testimony as well,and directs attention to the excerpt therefrom that appears herein immediately aboveparticularly where emphasized.As the Trial Examiner sees it there is little conflict between Epstein's version asregards what transpired at the meeting with Dr. Cranston and that of the witnesseswho testified on behalf of the General Counsel, except as noted above and as regardsthe conduct and statements made by Mark Stevens, one of the employees who waspresent as a member of the negotiating committee.According to Epstein, Stevens,speaking for Crocker and himself, told Dr. Cranston that "... they no longer wereinterested in having the Union represent them."In the main Stevens and Crocker testified to the contrary. Stevens' version ofwhat transpired at the meeting with Dr. Cranston is important because it is at oddswith that of Epstein as regards his intention to resign from the Union.Consequentlythe Trial Examiner feels compelled to set forth herein below an excerpt of histestimony in this regard:A.Mr. Epstein stated he wasn't in position to bargain with the union due tothe fact that the union did not have a majority in the plant at thattime, andhe again questioned the right of the certification of the union.Q. Did anything else take place?Did Mr. Cranston say anything?A. Yes, the discussion at this meeting was a discussionin aneffort to getmanagement and the union together on some of the different points, and tofind out why they couldn't agree, and the main subject we talked about that daywas shop security, union security, whereupon Mr. Cranston asked Mr. Epsteinif they would agree to a modified security form in the contract, and Mr. Epsteinthen stated again that he wasn't in any position to do anything because of theunfair labor charge, and through the process of it I said definitely that I wasdone with both companies,managementand labor, for the stalling tactics ofmanagementand the non, as far as I was concerned, non-functional type ofthe union because the company had delayed every action which we had triedto do to get together, and the union couldn't seem to do anything about it, soas far as I was concerned, at that time I was pretty hot under the collar and Iwas done with both of them.Trial Examiner SLAW: A plague on both your houses.The WrrNESS: Yes, burn down both of them.Q. (By Mr. Farkas.)Mr. Stevens, at the time of the last meeting were you amember of the union?A. 1 was.Q. Are you a member of the union today?A. In good standing.Q.What time did that meeting break up?A. The meeting broke up in time for Mr. Epstein to catch the train back.That I remember very definitely because the time was getting short, and Mr.Epstein mentioned the fact that he had to catch the train back, and so themeeting was adjourned. [Emphasis supplied.]Epstein inhis testimony as regards Stevens' statement to Dr. Cranstonconcern-ing his attitude towards the Union at the meeting testified that Stevens spoke forCrocker as well as himelf.The Trial Examiner has carefully checked the officialtranscript of the record and is convinced and finds therefrom that such was not thecase.True, both Stevens and Crocker. as heretofore indicated and discussed abovewere by this time pretty well "fed up" with the whole affair, but the record doesnot show that it was because of the Union's inability to function as their bargainingagent,but on the contrary it was due to the "stalling tacticsof management" asStevens soaptly described it.Nothing was accomplished at the meeting with Dr. Cranston, and themeetingbroke upas usualat about 2:45 p. in. so that Epstein could catch his train forChicago.There have been no further meetings between the parties.Concluding FindingsFrom the foregoing findings of facts the Trial Examiner is convinced that byengagingin the above-described conduct the Respondenthereinfailedand refused 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain collectively with the Union as the certified bargaining agent of its em-ployees in the above-found appropriate unit.Many factors have influenced him inreaching this conclusion. Indeed he is convinced that the testimony of the Respond-ent's principal witness at the hearing herein, Albert Epstein,its counsel,compels sucha finding.The record clearly shows that Epstein,an attorney,was not only familiarwith the Act, and its rules and regulations, but had had long experience in suchmatters.As will be shown below his statements as regards the questionable legalityof the Board's certification at practically all of the bargaining session,had a demoral-izing effect on a majority of the employees in the unit, who participated as the"employees bargaining committee"at each of the meetings.While it is true thatthe representatives of the International Union who participated in the meetingshad had experience in such matters comparable to that of Epstein, nevertheless theytoo were ata lossto combat, what the Trial Examiner finds to have been, a calcu-latedmaneuver on the part of the Respondent to delay and destroy the Union'seffectiveness as the employees' chosen bargaining agent. In other words Epstein'sconduct was of such a nature that it left a deep impression upon theemployeeswhowere present.Here to them at least was demonstrable evidence that the Respond-ent never had any real intention to bargain with the Union, but would resort to everyconceivable"legalistic"weapon at hand as a means of delaying and disrupting genu-ine collective bargaining by what a Supreme Court Justice has recently so aptlydescribed as a "bog of logomachy."As indicated above here was demonstrable evidence not only to the Union, asthe certified agent of the employees but of far greater importance to its principal,a majority of the employees in the unit,that the Respondent had no real intentionof ever reaching an agreement with the Union.Rarely if ever will we find a casesuch as this where both the principal, the employees, and its agent, the Union, par-ticipated together in the bargaining negotiations.In such circumstances one is notrequired to "infer" that certain conduct of the Respondent"tended to" or "it mayreasonably be inferred," that the conduct of the Respondent "interfered with, re-strained,and coerced"itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, for the simple reason that the employees themselves testifiedat the hearing herein as to the "effect" the Respondent's conduct had upon them notonly as individuals but as a "majority"of the employees in the appropriate bargain-ing unit.The vice of the Respondent'sconduct was that it implanted in the minds of itsemployees that it was useless for them to exercise the rights guaranteed them inSection 7 of the Act. It must be remembered that 75 percent of all the employeesin the unit were present at the first meeting on June 10, 1953, when the Respondentfor the first time raised the question concerning the legality of the Union's certifica-tion.It had failed to raise the question as regards Stevens' status as an "employee"within the meaning of the Act either at the representation hearing, Case No 7-RC-2100, or challenged his ballot at the Board ordered and conducted election on April29, 1953, or objected to his participation in the election process by acting as an ob-server for the Union at the election.To now raise such a question at the first bargain-ing meeting between their certified bargaining agent and their employer was a shockto say the least to the employees who were present,which as indicated above con-stituted 75 percent of those in the unit. Since they alone were the principals it islittlewonder that Stevens and Crocker eventually became disgusted with the wholeaffair as evidenced by their subsequent action.It also must be borne in mind thatthe question as regards the legality of the Union's certification as raised by theRespondent at the first and subsequent meetings was not only frivolous and a shamon its face but this fact was well known to it at the time it raised the issue. Thereis no provision in the Act for an employer to question the legality of a Board certifica-tion in the mode and manner suggested by Epstein at the first meeting. The timefor the Respondent to have raised the question as to Stevens' status as an "employee"was either at the representation hearing, or to challenge his ballot at the election.Hence the Respondent by failing to exhaust or even to attempt to avail itself of anyof its administrative remedies was in no position to later complain as to. the legalityof the Board's certification.Again its contention as to Stevens and his speculative status a year in the futurewas not only frivolous but of such a "nebulous" nature that even Epstein its owncounsel was forced to admit to the Union that its position as regards the legality ofthe certification was devoid of merit at a subsequent meeting on June 30, 1953.While it is true that Epstein informed the Union that the Respondent had aban-doned its position in this regard at the second meeting on June 30,1953, neverthe-less it did raise it again, particularly in its letter to the Union dated August 3, 1953.This time, however,the issue was predicated on the theory that since by this time SAM'L BINGHAM'S SON MFG. COMPANY523there were but two employees in theunit,that if and when new employees werehired in the future, then the Union would not represent a majority when it had se-cured a full complement of employees. It raised the question in face of the factthat it well knew at the time that the Union then represented 100 percent of theemployees.?The vice of its position as described above and which it took at the meeting withDr. Cranston of the Michigan State Mediation Board is the fact that it presumedto usurp a provision in the Act that is reserved exclusively for "employees."Theonly provision in the Act that permits an employer to petition the Board for an elec-tion among his employees is found in Section 9 (c) "(B)," which providesinter aliathat an employermay file a petition for the determination of representatives when.one or more individuals or labor organizations have presented to him a claimto be recognized as therepresentative defined in Section 9 (a)." Since there is not ascintilla of evidence in the record that such a claim was ever made on the Respond-ent from the date of the Union's certification by the Board on May 7, 1953, to andincluding the time of the hearing herein by either an individual or a labor organiza-tion it is obvious that this position or contention of the Respondent was likewisewithout merit.Its second contention at the meeting with Dr. Cranston was in substance thatsince the Union had filed unfair labor practice charges against it, it was under noduty to bargain with the Union until the matter had been litigated by the Board.That its position in this regard was violative of the Act is so well settled that theTrial Examiner deems it unnecessary to belabor this report with numerous citationsand excerpts from Board and court decisions in support of his ultimate findings inthis regard.Suffice it to say that the filing and pendency of unfair labor practicecharges does not relieve an employer of his duty to bargain collectively.8The gravamen of the above-described conduct of the Respondent is that it inter-fered with and restrained the employees in the appropriate unit in theirefforts toexercise the rights guaranteed them in Section 7 of the Act, by plantingin theirminds the seeds of distrust of their chosen and certified bargaining agent.That theRespondent succeeded in doing just that is evidenced by the testimony of Stevensand Crocker which has been discussed in detail above. In the considered opinion ofthe Trial Examiner the above-described conduct of the Respondent was not only"indicae" of its failure to bargain in good faith with the Union, but was likewise vio-lative of Section 8 (a) (1) of the Act in that it was the constant "bickering" over thelegality of the Union's certification that caused Stevens to temporarily abandon theUnion at the meeting with Dr. Cranston, on August 19, 1953. In other words theRespondent's conduct interfered with the relations between the employees and theirbargaining agent,which the Trial Examiner is convincedwas inand of itself viola-tive of the Act.The Trial Examiner has considered the Respondent's contention that it "did recog-nize,meet with, and bargain collectively and in good faith in every particular withthe Union until such time as the Union ceased to represent a majority of the em-ployees in the unit [found above to appropriate] ... at which said time Respondentwas under no obligation to continue to bargain with the Union," and its brief insupport of its contention.He has also considered the Respondent's contentions and arguments in supportof its theory that a Board's certification of a labor organization is valid only solong as the, employees who participated in the electionremainemployees, and thatthereafter should there be a turnover in personnel and new employees hired that atthis point the duty of an employer to bargain with a certified union ceases becausethere is a presumption in such circumstances that the union has lost its majorityand consequently cannot legally thereafter function as the bargaining agent for theemployees in the unit regardless of the lapse of time between the certification andthe turnover of the employees in the unit.Here a period of less than 3 months.The new and changed condition or "unusual" circumstances being a loss of 2 em-ployees out of 4 who were in the unit at the time the Union was certified. In theconsidered opinion of the Trial Examiner this contention of the Respondentis like-wise without merit and in contravention to the decisions of the Board and courts incases too numerousto mention or belabor this report with endless citation, rationale,and excerpts therefrom as authority. Suffice it to say that the cases cited by the Re-spondentin itsbrief in support of its contention are in the considered opinion ofthe Trial Examiner not applicable to the facts found here.Particularly theMid-7 That is as of August 3, 19531 See N LR B v Taormina Company, svpra,and cases cited therein 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinent Petroleum Corporationcase,9 there the employees themselves repudiatedthe union shortly after it was certified by the Board, and there was no substantialevidence that the employer had engaged in unfair labor practices to which theunion'sloss of majority could be attributed.Such a factual situation is not foundhere.Moreover the Trial Examiner finds that there exists here no "new or changedcondition" that would justify the Respondent to refuse to bargain further with theUnion.If one were to adopt the Respondent's theory that each and every payperiod that evidenced a material change in the personnel of its employees withinthe period of a year after a union was certified by the Board, was justification forbreaking off negotiations with the certified bargaining agent, and a defense to acharge of violation of Section 8 (a) (5) of the Act, it would create chaos, andcompletely defeat the stated purposes of the ActWhat the Respondent completelydisregards and fails to take into consideration is the fact that if there is a loss of ma-jority representation in the unit found appropriate it is for the employees to raisethe question, not the employer.As indicated above the employer can only raise thequestion of representation in the circumstances set forth in the Act.This is not tosay however that in a situation where a unionhas actually lost its membership,thatan employer must sit idly by and continue to bargain indefinitely with a certifiedagent.His remedy in such a situation is to refuse "in good faith" to recognize theunion in such circumstances. Such a situation does not exist here.Again as indicated and discussed above, one of the principal arguments advancedby the Respondent in its brief in justification of its refusal to "bargain" further withthe Union is that "new and changed conditions" and/or "unusual circumstances" initsKalamazoo plant warrantedit inassuming this position.The "conditions" and"circumstances" being the resignation of 2 of the 4 employees in the appropriateunit in the latter part of July 1953.The fallacy of its argument in this regard isthat, (1) the issue was not raised in "good faith"; 10 and (2) no such "conditions" or"circumstances" in fact existed at the time it raised the issue on or about August 3,1953.11For these reasons the Trial Examiner must reject its contention in thisregard.As the Trial Examiner sees it the Respondent by merely going through the "for-mality" of bargaining does not constitute compliance with the requirement of the Act.There must be good-faith bargaining with a sincere and genuine effort to reach anagreement.Then, if after such bargaining no agreement is reached, there is no vio-lation of the Act. Such an atmosphere did not exist hereThe evidence is to thecontrary.What constitutes good-faith bargaining has always been a difficult questionto resolve.In the considered opinion of the Trial Examiner, the yardstick, so tospeak, by which the conduct of the parties is to be governed was well stated by theBoard in theReed and Princecase, there the Board,inter alia,had the followingto say:In such a case the question is whether it is to be inferredfrom the totality ofthe employer's conduct that he went through the motions of negotiations as anelaborate pretense with no sincere desire to reach an agreement if possible, orthat it bargained in good faith but was unable to arrive at an acceptable agree-ment with the Union.Particularly in this area of mixed fact and law, a courtwill not lightly disregard the overall appraisal of the situation by the LaborBoard. [Emphasis supplied.]N. L. R. B. v. Reed and Prince Mfg. Co.,205 F.2d 131 (C. A. 1).In view of the foregoing, and upon the entire record considered as a whole, theTrial Examiner is convinced and finds that Respondent by the totality of the conductdescribed above, and particularly by its repeated "bickering" over the legality ofthe Board's certification of the Union at the "bargaining" meetings, and its refusaltomeet with the Union during the pendency of the unfair labor practice chargesfiled against it by the Union on August 10, 1953, that it failed and refused to bar-gainwith the Union in good faith, and that by such conduct violated Section 8 (a)(5) and (1) of the Act.While it is true that the General Counsel has alleged many other specific violationsof Section 8 (a) (5) and (1) of the Act in his complaint, the Trial Examiner isconvinced that no useful purpose would be served by burdening this report withspecific findings as to each.Though it well may be that the alleged conduct mayhave been independently violative of the Act, even so the end result would be thesame, that is, the totality of the Respondent's conduct constituted violations of See-SeeMid-Continent Petroleum Corp v N LR. B., 204 F. 2d 613 (C. A. 6).io See the Trial Examiner's findings and conclusions,supra.For the Board's reasoning in such situations seeHinde and Dauch Paper Company,104 NLRB 847. PRECISION SCIENTIFIC COMPANY525tion 8 (a) (5) and (1) of the Act. As the Trial Examiner sees it the remarks ofJudge Hastie speaking for the Third Circuit Court of Appeals in theJarkacaseas regards the insistence of the General Counsel in his argument before that courtto make additional findings of violations of 8 (b) (1) of the Act are applicable here.There the court said,inter alia,". . . We understand that the Board would liketo have two strings to its bow. But we have tested the one and found it strong andentirely adequate.That we think is enough for this case. .. ." 12 So is it here.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent, set forth in section III, above,occurring in connection with the operations of the Respondent described in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening and-obstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. It having been found thatthe Respondent has refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit, it will be recommended thatthe Respondent upon request bargain collectively with the Union.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 388 of the international Molders and Foundry Workers Union, AFL, is alabor organization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees at Respondents' Kalamazoo branch,including plant clerical employees, but excluding office clerical employees, profes-sional employees, plant guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.The Union was on or about May 7, 1953, and at all times thereafter andmaterial herein the certified exclusive representative for the purposes of collectivebargaining of all the employees in the appropriate unit as described immediatelyabove, within the meaning of the Act.4.By refusing on or about June 10, 1953, and at all times since, to bargain col-lectively with the Union as the certified exclusive representative of all its employeesin the unit described in paragraph numbered 2, above, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (5)of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]is SeeN. L. R. B. v. Jarka Corporation of Philadelphia, etat., 198 F. 2d 618 (C. A. 3).PRECISIONSCIENTIFICCOMPANYandINTERNATIONALUNION OF MINE,MILL AND SMELTER WORKERS,LOCAL 758.Case No. 13-CA-1441.February 7,1955Decision and OrderOn October 21, 1953, TrialExaminer EugeneE. Dixonissued hisIntermediateReport in the above-entitledproceeding,finding thatthe Respondent had unlawfully refused to bargain with the Charging111 NLRB No. 88.